Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is February 4, 2019. This application is a CON of 16/267,119 (02/04/2019 PAT 11088191). This Office Action is in response to the application filed July 6, 2021. This is a NON-FINAL ACTION.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/267,119, filed on February 4, 2019.
Disclosed Invention
As best understood by Examiner, Applicant’s disclosed invention(s) is/are drawn to novel, fine-structured pixel isolation structures of a photoelectric conversion device and methods of forming the isolation structures. Applicant discloses the novel isolation-structure configurations, located between photoelectric elements of a photoelectric conversion device, achieve sufficient isolation performance while increasing the light-receiving areas of the device.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,088,191. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
claim 1 (US PAT 11,088,191) includes each limitation of instant Claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMOTSUSA (US 9,231,019 B2; dated January 5, 2016)..
Regarding Claim 1: SHIMOTSUSA discloses a photoelectric conversion device (“Solid-state image sensor and method of manufacturing the same”; See ABSTRACT; See FIG. 12 embodiment) comprising: 

    PNG
    media_image1.png
    408
    481
    media_image1.png
    Greyscale


a semiconductor layer 101 (Column 2, line 61 – 62) including a first plane F1 (“first surface F1”, Column 2, line 62) and a second plane F2 (“second surface F2”, Column 2, line 62) placed opposite to the first plane F1 and including first and second photoelectric conversion elements (Examiner interprets the two sets of structures labeled as “charge accumulation regions 103”, “front surface pinning layer 105”, and “floating diffusions 106” – which are located under “microlenses 171” – as the respectively recited first and second photoelectric conversion elements); 
a first isolation portion 121 (“first isolation region 121”, Column 3, line 56 – 57) that is disposed in the semiconductor layer 101, includes an insulator (See Column 6, line 56 – 62, “The inter-pair isolation region 120…”; Note portion 121 functions to electrically insulate and is thus interpreted to include an insulator), and extends from the first plane F1 (Column 3, line 53, “..the first surface F1”) to a position corresponding to at least a quarter of a length from the first plane F1 to the second plane F2 (See FIG. 12 embodiment and Column 9, line 11 – 16, “FIG. 12 illustrate the fifth embodiment…”; Note 121 and 122 extend to be in direct physical contact with each other at a length that is the mid-point length from the first plane F1 to the second plane F2; As such 121 extends to approximately a half of a length from the first plane F1 to the second plane F2, which satisfies the “at least a quarter of a length” limitation); and 
a second isolation portion 122 that is disposed in the semiconductor layer 101, includes an insulator (Column 6, line 56 – 62, “The inter-pair isolation region 120…”), and extends from the second plane F2 to a position corresponding to at least a quarter of the length from the first plane F1 to the second plane F2 (See FIG. 12 embodiment and Column 9, line 11 – 16, “FIG. 12 illustrate the fifth embodiment…”; Note 121 and 122 extend to be in direct physical contact with each other at a length that is the mid-point length from the first plane F1 to the second plane F2; As such 122 extends to approximately a half of a length from the first plane F1 to the second plane F2, which satisfies the “at least a quarter of a length” limitation), wherein the first and second isolation portions 121, 122 are disposed between the first and second photoelectric conversion elements (See FIG. 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813


 
/SHAHED AHMED/Primary Examiner, Art Unit 2813